Moore, J.
Plaintiff is a practicing physician, who sued defendant to recover for medical services rendered to a child of defendant. The plaintiff claimed the child was dangerously burned; that his patient caused him much anxiety, but was getting along nicely until his treatment wás interfered with by the parents. The defendant admitted the child was severely, but not dangerously, burned. He claimed it was not skillfully treated by the plaintiff, and that, had it not been for the care of its mother, and a good constitution, it would not have lived. The plaintiff recovered a judgment of $50 in justice’s court, and $75 in the circuit court. The defendant brings the case to this court by appeal.
"We have examined the assignments of error and the record with great care. The questions raised are of no interest, except to the parties litigant, and for that reason we do not discuss them in detail. We find no material error in the proceedings in the court below, and for that reason the judgment is affirmed, with costs.
The other Justices concurred.